Tucker, P.
I concur entirely in that part of the opinion of my brother Parker which respects the merits of the controversy. I have some doubts yet remaining as to the effect of the waiver of error, since it would seem to waive all errors in the county court, and of course the error of that court in giving leave to Shugart to build his mill. I have no doubt it was an inadvertence, and therefore the more readily surrender the objection.
Judgments of both courts reversed, and petition of appellee dismissed.